Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on 18 June 2020.  These drawings are acceptable.
Information Disclosure Statement
Non-patent literature document number 8 cited in the information disclosure statement filed 29 June 2020 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because the title for this article is missing.  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).
KR 101858086 cited in the information disclosure statement filed 29 June 2020 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because the provided English abstract is illegible.  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

For the rest of the foreign patent documents cited in the information disclosure statement filed 29 June 2020, applicants provided and listed both the Korean and Japanese patent documents and the US members of their respective patent families. The Examiner considered the US family members and drew lines through the Korean and Japanese patent documents, since the Korean and Japanese patent documents are cumulative to the teachings in the considered US documents.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
There is no teaching or suggestion in the cited art of record. The closest art of record is U.S. 2019/0211260 which teaches an InZnP/ZnSe/ZnS quantum dot that has an A450/Afirst ratio of 2 and a valley depth of 0.25. While the ratio falls within the claimed range, there is no indication or teaching in the art as to how the valley depth can be altered so that it at least overlaps the claimed valley depth range. While the art of record cited by applicant show absorption spectra for InP/ZnSSe, InP/ZnSe/ZnS and InZnP/ZnSe/ZnS quantum dots, the spectra are all normalized and thus do not have specific absorption values so that the A450/Afirst ratio and the valley depth can be calculated. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C Melissa Koslow/Primary Examiner, Art Unit 1734                                                                                                                                                                                                        
cmk
7/9/21